Citation Nr: 1400535	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-36 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to service-connected allergic rhinitis.  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1983 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied service connection for bronchitis and allergic rhinitis.  In July 2009, the RO granted service connection for allergic rhinitis.

In March 2011 the Veteran appeared and testified at a Board hearing before a Veterans Law Judge at the RO.  A transcript of the proceeding is of record.  In November 2012, the Veteran was notified that the Veterans Law Judge who held the March 2011 hearing was no longer with the Board and he was asked whether he would like another hearing, to which he responded he did not wish to appear at a second hearing, and that his case should be considered on the evidence of record.

The Board remanded this matter in November 2011 and July 2013 for further development.  Review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed in the November 2011 and July 2013 remand, the Veteran submitted a claim of entitlement to service connection for an obstructive lung defect in June 2008.  To date, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is again referred to the AOJ for appropriate action. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The competent medical, and competent and credibly lay evidence of record demonstrates that is at least as likely as not that the Veteran's respiratory disorder to include bronchitis was caused by the Veteran's service-connected allergic rhinitis.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder to include bronchitis, as secondary to allergic rhinitis, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran has been granted service connection for allergic rhinitis, evaluated as 0 percent disabling.

The Veteran contends that because he was treated for multiple acute respiratory conditions while in service, his respiratory conditions should be considered recurrent.  The Veteran argues that because he had recurrent respiratory conditions in service and has continued to receive treatment for respiratory conditions since his separation from service, service connection is warranted for his bronchitis. 

Medical records establish that the Veteran has a current respiratory condition.  For example, the March 2007 VA examiner diagnosed the Veteran with chronic bronchitis, resolved and private treatment records dated December 2012 indicate that the Veteran had chronic bronchitis.  Private treatment records dated August 2007 and December 2011 also indicate that the Veteran was diagnosed with pharyngitis and sinusitis. 

There is also persuasive medical evidence that the Veteran's bronchitis is caused by his service-connected rhinitis.  The April 2013 Veterans Health Administration (VHA) opinion found that the Veteran suffered from perennial allergic rhinitis, which had its onset in service and has already been service-connected.  The examiner determined that the Veteran did not suffer from chronic bronchitis, which is defined by a chronic productive cough and is not the same as multiple episodes of acute bronchitis over time.  

However, the examiner indicated that a review of the Veteran's medical records "clearly demonstrate that he suffered from untreated allergic rhinitis, which has caused him to have recurrent episodes of bronchitis and sinusitis."  The examiner also noted that having multiple episodes of bronchitis is not normal, and would warrant a search to find a predisposing condition like allergic rhinitis or chronic sinusitis.  The examiner opined that it is more likely than not that the Veteran's allergic rhinitis "explains his recurrent episodes of sinusitis, bronchitis and perhaps pharyngitis."  The examiner based his opinion on "the accepted medical fact that chronic nasal congestion and inflammation leads to poor sinus drainage, a significant factor for recurrent respiratory tract infection."  

The VHA opinion is afforded high probative value as it was made after a review of the relevant evidence, including the Veteran's past examinations and private medical records, and contains a rationale for the conclusion reached.  There is no evidence of record in conflict with the VHA opinion.  Based on a thorough review of the record, the Board finds that the evidence for and against the Veteran's claim is in equipoise.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that service connection for a respiratory condition, to include bronchitis, is warranted as secondary to the Veteran's service-connected allergic rhinitis.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a respiratory disorder, to include bronchitis, as secondary to allergic rhinitis is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


